DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.
 
REJECTIONS WITHDRAWN
All previous rejections have been withdrawn.

REJECTIONS REPEATED
There are no new rejections.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajbani et al. (2004/0151933) in view of Rios et al. (US 2010/0183814).
	Ajbani discloses a grip for a firearm (paragraph [0015]) comprising an outer layer formed of a thermoplastic elastomer vulcanite (paragraphs [0041 – 0055]) containing silicone (paragraphs [0034 – 0038]) having a hardness value 61-90 on a Shore A scale (Tables 3, 9 and 15).
Ajbani does not disclose a grip for a firearm comprising:  an outer layer formed of silicone containing elastomer; an intermediate layer having a higher surface energy than the elastomer; and an inner layer of pressure sensitive adhesive.
Rios discloses a grip for a firearm comprising (paragraphs [0136], [0146]):
an outer layer formed of silicone containing elastomer (paragraphs [0034 – 0035], [0086] and 302/304 from Fig. 14); an intermediate layer having a higher surface energy than the elastomer, since polyolefin and vinyl acetate are disclosed which are the same material disclosed by applicant in the instant specification at paragraphs [0015 – 0016] (Rios, paragraphs [0093 – 0094] and 306 from Fig. 14); and an inner layer of pressure sensitive adhesive (paragraph [0081] and 308 from Fig. 14) for the purpose of providing high-friction in order to prevent slipping or dropping of an article (paragraphs [0002 – 0003]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an outer layer formed of silicone containing elastomer; an intermediate layer having a higher surface energy than the elastomer; and an inner layer of pressure sensitive adhesive in Ajbani in order to provide high-friction to prevent slipping or dropping of an article as taught or suggested by Rios.
An intermediate layer having a higher surface energy than the thermoplastic vulcanite is provided upon the combination of Ajbani and Rios since Rios discloses an intermediate layer having a higher surface energy than the elastomer, since polyolefin and vinyl acetate are disclosed which are the same material disclosed by applicant in the instant specification at paragraphs [0015 – 0016] as discussed above and Ajbani discloses an outer layer formed of a thermoplastic elastomer vulcanite as discussed above.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 6/2/22 have been carefully considered but are deemed unpersuasive.  Applicant has argued that Ajbani discloses a shore hardness of less than or equal to 60.  However, Ajbani discloses a hardness value 61-90 on a Shore A scale (Tables 3, 9 and 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
June 22, 2022